DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear and indefinite because there is no technical performance operation to define on how to perform control processing for adjusting strength of the detection signal before the detection is input to the abnormal state determination unit at all. The term “a specific” processing unit configured to, when a predetermined condition is satisfied,” is vague on what “a predetermined condition is satisfied“ refer to?, and how to recognize/define the predetermined condition is satisfied? 
 	Dependent claims 2-18 are rejected based on the rejection of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 20150352679) itself or in view of Nose et al (US 20190107068). Also reflect to the 35 U.S.C 112 above.

 	With respect to claim 1, Yamamoto et al teach an abnormal state determination system, comprising: an abnormal state determination unit configured to determine an abnormal state by using a detection signal based on a signal output from a sensor (abstract and pars 0002-0003, 0008-0009 associated with 0041-0043); and a specific processing unit configured to, when a predetermined condition is satisfied, perform control processing for adjusting strength of the detection signal before the detection signal is input to the abnormal state determination unit (pars 0049-0055 associated with 0082-0083 associated with 0103). Examiner takes official notice that the abnormality diagnosis device for a machine tool performed process as indicated Yamamoto et al when the amount of deformation of the ram on the basis of the positional change of the table 10 detected by the position detector 20 when the workpiece component of the machine tool as a customary and meaning to perform control processing as claimed. In order to clarification, the reference, Nose et al also in the same field of the area in machine tool with a control apparatus is configured to execute a predetermined diagnosis process under a condition that the virtual temperature is determined to be greater or equal to the specified temperature so that the condition for executing such a diagnosis process (predetermined 
 	With respect to claim 2, combined Yamamoto et al and Nose et al teach wherein a signal that periodically changes is output from the sensor, and when a value of the detection signal based on the signal that periodically changes exceeds a predetermined range, the specific processing unit performs the control processing for adjusting the strength of the detection signal (Yamamoto et al, pars 0049-0055 associated with 0082-0083; Nose et al, pars 0031-0033 associated with 0103). 
 	With respect to claims 7-10, combined Yamamoto and Nose et al teach a measurement apparatus, comprising: the abnormal state determination system and the sensor according to claim 1; a measurement unit configured to define a measurement value by using the detection signal; and a correction amount calculation unit configured to correct the strength of the detection signal; a machine tool, comprising the measurement apparatus according to claim 7; a measurement apparatus, comprising: the abnormal state determination system and the sensor according to claim 2; a measurement unit configured to define a measurement value by using the detection signal; and a correction amount calculation unit configured to correct the strength of the detection signal; a machine tool, comprising the measurement apparatus according to claim 9 (Yamamoto et al, abstract, pars 0002-0003.0008-0009, 0041-0043 associated with 0049-0055, 0082-0083; Nose et al, pars 0010-0013, 0031-0035 associated 0038, 0103).

Allowable Subject Matter

Claim 3 (4-6, 11-18) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the 35 U.S.C. 112. Since claims 4-6 and 11-18 are direct or indirect depended on the claim 3 are also objected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Date et al (US 6871633) discloses abnormality diagnosis apparatus for high pressure fuel system of cylinder injection type internal combustion engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRYAN BUI/Primary Examiner, Art Unit 2865